 
 
IV 
108th CONGRESS
2d Session
H. RES. 720 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2004 
Mr. Collins (for himself, Mr. Hayworth, Mr. Sam Johnson of Texas, Mr. Hostettler, Mr. Goode, Mr. Sullivan, Mr. Norwood, Mr. Duncan, Mr. Smith of Texas, Mr. English, Mr. King of Iowa, Mr. Miller of Florida, Mrs. Jo Ann Davis of Virginia, Mr. Gallegly, Mr. Tancredo, Mr. Jones of North Carolina, Mr. Doolittle, and Mr. Royce) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the disapproval of the House of Representatives of the Social Security totalization agreement between the United States and Mexico. 
 
 
That, pursuant to section 233(e)(2) of the Social Security Act, the House of Representatives hereby disapproves the agreement establishing totalization arrangements between the social security system established by title II of such Act and the social security system of Mexico, signed by the Commissioner of Social Security and the Director General, Mexican Social Security Institute, on June 29, 2004.  
 
